DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the applicant’s amendment filed on June 16, 2021. 
Applicant’s amendments to claims 15 and 16 have necessitated a claim objection as set forth in this office action. 
Applicant’s amendments to claims 1 and 13 regarding the pulse width necessitated the new grounds of rejection set forth in this office action. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provisional Application No. 62/295,032, filed 2/13/2016, is acknowledged.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/IL2017/050174, filed 2/12/2017, is acknowledged.
Claim Objections
Claims 15 and 16 objected to because of the following informalities:  Claims 15 and 16 both recite “the following parameters: (a) fluence of 5-50 j/cm2; (b) number of pulses of 1-20; (d) repetition rate of 0.3 - 5Hz”.  However the letter (c) is excluded therefore Claims 15 and 16 should recite “the following parameters: (a) fluence of 5-50 j/cm2; (b) number of pulses of 1-20; (c) repetition rate of 0.3 - 5Hz”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uebelhoer et al. (US 20110190745) in view of Barolet et al. (US20130274834A1) and further in view of Merchant (US 20050010271).
Regarding Claim 1, Uebelhoer et al. hereinafter Uebelhoer discloses a cosmetic method of treating sweat glands being surrounded in the human body by fat layers (Abstract – “To decrease sweat production in a plurality of sweat glands, the electromagnetic radiation is delivered to a dermal interface”, Fig.7 shows the treatment focal region surrounded by fatty tissue, the title is showing that it is a treatment for sweat glands therefore the focal region of treatment is a sweat gland surrounded by fatty tissue) comprising:
Providing a source of laser light energy (Para [0043] – “In various embodiments, the energy source 158 can be an incoherent light source, a coherent light source (e.g., a laser), a microwave generator, or a radio-frequency generator.”);
applying laser light energy (Para [0043] - In various embodiments, the energy source 158 can be an incoherent light source, a coherent light source (e.g., a laser), a microwave generator, or a radio-frequency generator) to one or more portions of the human body containing the sweat glands (Abstract – “A treatment of sweat glands in a target region of skin”) wherein the laser light energy is used […] to target and disrupt the sweat glands due to the differential absorption of energy between the fat layers and the sweat glands, thus reducing hyperhidrosis (Para [0019] – “Electromagnetic radiation is generated having a wavelength of about 700 nm to about 1,800 nm, and delivered to a dermal interface defined by a dermal region and a subcutaneous fat region of the target region of skin. The treatment can cause thermal injury to the dermal region, the subcutaneous fat region and/or the dermal interface to decrease sweat production in a plurality of sweat glands.”).
Conversely Uebelhoer does not teach the laser light energy is applied at about 970 nm and a pulse width of 10-60ms.
As cited above Uebelhoer discloses an electromagnetic energy radiation range with a wavelength between 700nm and 1,800nm however Grollier discloses a narrower range as disclosed below.
	Barolet et al. hereinafter Barolet discloses the laser light energy is applied at one wavelength of 970 nm (Para [0109] – “One side was pre-treated for 15 minutes with radiant IR light emitting diode (LED) (970 nm), while the other side was used as control.”)
Uebelhoer and Barolet are both analogous arts considering they are both in the field of treating skin tissues.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer to incorporate the laser light wavelength of Barolet to achieve the same results. One would have motivation to combine because “Near-IR wavelengths are well absorbed by water especially at a peak around 970 nm with the right balance of H2O absorption with optimal depth of penetration which is not possible for wavelengths >1000 nm” (Para [0049]).
Conversely Uebelhoer and Barolet do not teach the laser light energy is applied with a pulse width of 10-60ms.
As cited above Uebelhoer discloses a laser light energy being applied to the skin.
	Merchant et al. hereinafter Merchant discloses the laser light energy is applied with a pulse width of 10-60ms (Para [0034] – “exposing the patient's diseased area in 4 millimeter spot sizes with an Aura-i laser at an energy level ranging from 6-9 joules/cm2 with a 30-40 millisecond pulse width at 1-3 pulses per second”)
Uebelhoer and Merchant are both analogous arts considering they are both in the field of applying laser energy to the skin to treat skin conditions such as hyperhidrosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer and Barolet to incorporate the pulse width of Merchant to achieve the same results. One would have motivation to combine because “utilization of the method [described in Paragraphs [0029]-[0038] and cited above] can reduce and in some cases largely or completely eliminate hyperhidrosis”. (Para [0040]).
Regarding Claim 2, Uebelhoer, Barolet, and Merchant disclose all the elements of the claimed invention as cited in claim 1.
Uebelhoer further discloses the laser light energy is delivered one of: continuous or pulsed. (Para [0043] – “the beam of radiation can be a pulsed beam, a scanned beam (e.g., a scanned continuous wave (CW) beam), or a gated CW beam”)
Regarding Claim 3, Uebelhoer, Barolet, and Merchant disclose all the elements of the claimed invention as cited in claims 2 and 1.
Conversely Uebelhoer and Barolet do not teach the laser light energy has a pulse rate of is 1 Hz.
However Merchant discloses the laser light energy has a pulse rate of is 1 Hz (Para [0029], [0034], and [0035] – the preferred method uses a pulse rate of 1-3 pulses per second, therefore one would have motivation to optimize the parameters of Merchant so that one particular tissue can be treated without harming surrounding tissue).
Uebelhoer and Merchant are both analogous arts considering they are both in the field of applying laser energy to the skin to treat skin conditions such as hyperhidrosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer and Barolet to incorporate the pulse rate of Merchant to achieve the same results. One would have motivation to combine because “utilization of the method [described in Paragraphs [0029]-[0038] and cited above] can reduce and in some cases largely or completely eliminate hyperhidrosis”. (Para [0040]).
Regarding Claim 4, Uebelhoer, Barolet, and Merchant disclose discloses all the elements of the claimed invention as cited in claims 2 and 1.
Conversely Uebelhoer and Barolet do not teach the laser light energy has a pulse rate has selected from between ½ Hz and 3 Hz.
the laser light energy has a pulse rate has selected from between ½ Hz and 3 Hz (Para [0029], [0034], and [0035] – the preferred method uses a pulse rate of 1-3 pulses per second, therefore the reference is approaching the claimed range and overlaps the range from the specification and would have been obvious. See MPEP 2144.05 “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer and Barolet to incorporate the pulse rate of Merchant to achieve the same results. One would have motivation to combine because “utilization of the method [described in Paragraphs [0029]-[0038] and cited above] can reduce and in some cases largely or completely eliminate hyperhidrosis”. (Para [0040]).
Regarding Claim 5, Uebelhoer, Barolet, and Merchant disclose all the elements of the claimed invention as cited in claim 1.
Uebelhoer further discloses a step of cooling the human body in the vicinity of the application of the laser light energy (Para [0019] – “An epidermal region of the skin can be cooled at least one of before, during or after delivering the electromagnetic radiation to the dermal interface in the target region of skin”).
Regarding Claim 12, Uebelhoer, Barolet, and Merchant disclose all the elements of the claimed invention as cited in claim 1.
Uebelhoer further discloses providing a handpiece to deliver the laser light energy (Fig.4 – 170) and wherein the handpiece includes an open cavity tip and a source of vacuum (Fig.8, Para [0066] - “FIG. 8 depicts a handpiece 230 that includes rollers 234 to massage the skin. Radiation 198 can be delivered through a central portion of the handpiece 230. The massage handpiece 230 can be adapted to fit over the delivery system 162 shown in FIG. 4. In one embodiment, a delivery system can be formed , and further comprising a step of drawing the skin tissue into the open tip prior to applying the laser light energy (Para [0061] – “Vacuum can be applied to draw the target region of skin against the concave surface 222 of the lens 218. Vacuum can be applied through orifice 226 in the lens 218 by a vacuum device. The lens 218 can focus the radiation 198 to the sub surface focal region 206”, Fig.7 shows that the vacuum was applied before or during the application of laser light energy however it is interpreted the target region of the skin is drawn the skin against the concave surface of the lens before the laser energy is applied so that the focused radiation is only being directed to the target).
Regarding Claim 13, Uebelhoer discloses an apparatus for treating sweat glands in a human body, the sweat glands being surrounded in the human body by fat layers (Para [0021] – “the invention features an apparatus for treating sweat glands in a target region of skin”, Fig.7 shows the treatment focal region surrounded by fatty tissue, the title is showing that it is a treatment for sweat glands therefore the focal region of treatment is a sweat gland surrounded by fatty tissue) comprising:
a source of laser light energy (Fig.4 – 158);
a controller for controlling the laser light energy source (Para [0071] – “The instruction means can prescribe a wavelength, fluence, and/or pulse duration for treatment” therefore it is interpreted there would be a controller in the disclosed apparatus to control the laser parameters prescribed);
wherein the controller is configured to cause the laser light source to apply laser light energy (Para [0019] – “Electromagnetic radiation is generated having a wavelength of about 700 nm to about 1,800 nm) to one or more portions of the human body containing the sweat glands to target and disrupt sweat glands in the human body due to the differential absorption of energy between the fat layers and the sweat glands, thus reducing hyperhidrosis (Para [0019] – “Electromagnetic radiation is generated having a wavelength of about 700 nm to about 1,800 nm, and delivered to a dermal interface 
Conversely Uebelhoer does not teach light energy of one wavelength at 970nm and a pulse width of 10-60ms. 
As cited above Uebelhoer discloses an electromagnetic energy radiation range with a wavelength between 700nm and 1,800nm however Grollier discloses a narrower range as disclosed below.
	Barolet et al. hereinafter Barolet discloses the laser light energy is applied at one wavelength of 970 nm (Para [0109] – “One side was pre-treated for 15 minutes with radiant IR light emitting diode (LED) (970 nm), while the other side was used as control.”)
Uebelhoer and Barolet are both analogous arts considering they are both in the field of treating skin tissues.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer to incorporate the laser light wavelength of Barolet to achieve the same results. One would have motivation to combine because “Near-IR wavelengths are well absorbed by water especially at a peak around 970 nm with the right balance of H2O absorption with optimal depth of penetration which is not possible for wavelengths >1000 nm” (Para [0049]).
Conversely Uebelhoer and Barolet do not teach the laser light energy is applied with a pulse width of 10-60ms.
As cited above Uebelhoer discloses a laser light energy being applied to the skin.
	Merchant et al. hereinafter Merchant discloses the laser light energy is applied with a pulse width of 10-60ms (Para [0034] – “exposing the patient's diseased area in 4 millimeter spot sizes with an 30-40 millisecond pulse width at 1-3 pulses per second”)
Uebelhoer and Merchant are both analogous arts considering they are both in the field of applying laser energy to the skin to treat skin conditions such as hyperhidrosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer and Barolet to incorporate the pulse width of Merchant to achieve the same results. One would have motivation to combine because “utilization of the method [described in Paragraphs [0029]-[0038] and cited above] can reduce and in some cases largely or completely eliminate hyperhidrosis”. (Para [0040]).
Regarding Claim 14, Uebelhoer, Barolet, and Merchant disclose all the elements of the claimed invention as cited in claim 13.
Uebelhoer discloses the controller controls the laser light energy to be delivered one of: continuous or pulsed (Para [0043] – “the beam of radiation can be a pulsed beam, a scanned beam (e.g., a scanned continuous wave (CW) beam), or a gated CW beam”).
Regarding Claim 15, Uebelhoer, Barolet, and Merchant disclose all the elements of the claimed invention as cited in claim 1.
Uebelhoer discloses the application of pulsed laser light energy has one or more of the following parameters:  (a) fluence of 5-50 j/cm2; (b) number of pulses of 1-20; (d) repetition rate of 0.3-5 Hz; (Para [0047] - “In one embodiment, the fluence can be from 10 to 70 J/cm2 with a 12 mm spot.”, therefore the reference is overlapping the claimed range and overlaps the range which almost span the wavelength range disclosed by the prior art and would have been obvious. See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”).
Regarding Claim 16, Uebelhoer and Barolet disclose all the elements of the claimed invention as cited in claim 14.
Uebelhoer discloses the controller is configured to control the application of the pulsed laser light source to operate (Para [0071] – “The instruction means can prescribe a wavelength, fluence, and/or pulse duration for treatment” therefore it is interpreted there would be a controller in the disclosed apparatus to control the laser parameters prescribed) at one of more of the following parameters:  (a) fluence of 5-50 j/cm2; (b) number of pulses of 1-20; (d) repetition rate of 0.3-5 Hz; (Para [0047] - “In one embodiment, the fluence can be from 10 to 70 J/cm2 with a 12 mm spot.”, therefore the reference is overlapping the claimed range and overlaps the range which almost span the wavelength range disclosed by the prior art and would have been obvious. See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uebelhoer et al. (US 20110190745) in view of Barolet et al. (US20130274834A1), Merchant (US 20050010271), and further in view of Altshuler et al. (US 6015404).
Regarding Claim 6, Uebelhoer and Barolet disclose all the elements of the claimed invention as cited in claims 2 and 1.
Conversely Uebelhoer and Barolet do not teach the time delay between pulses is between the TRT of fat cells and the TRT of sweat glands.
However Altshuler (601) et al. hereinafter Altshuler (601) discloses a time delay for pulsed laser light energy between pulses is between the TRT of fat cells and the TRT of sweat glands (Abstract – “two laser pulses may be utilized, which pulses are spaced by a time which is preferably greater than the thermal relaxation time for affected regions not under treatment, for example an epidermis through which the energy is passed to an area under treatment, but is less than the thermal relaxation time of .
Uebelhoer and Altshuler (601) are both analogous arts considering they are both in the field of applying laser energy to the skin.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uebelhoer and Barolet to incorporate the time delay of Altshuler (601) to achieve the same results. One would have motivation to combine because it “optimizes treatment while minimizing damage to the patient's skin areas not under treatment” (Col.2 lines 49-51).

Response to Arguments
Applicant’s arguments, see pages 1-2, filed June 16, 2021 with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Altshuler (US 20040147984) discloses bulk heating of the skin
Grollier et al. (WO 2009147617 A1) discloses a range of 800nm to 1200nm for laser treatment of perspiration.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/R.C.L./Examiner, Art Unit 3793                       


/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793